Exhibit 10.20

MASTER REVOLVING CREDIT NOTE




Date:  September 1, 2008


Maker:  Michael Lambert, Inc.


Payee:  Michael Sonaco


Place for Payment:  121 Interpark Blvd., Suite 1204, San Antonio, TX  78216


Principal Amount:  Eight Thousand and 00/100 Dollars  ( $8,000.00)


Annual Interest Rate on Unpaid Principal from Date:  Zero percent (0%)


Annual Interest Rate on Matured, Unpaid Amounts:  Zero percent (0%)


Terms of Payment (principal and interest):


Interest, if any,  on any unpaid principal shall be due on the fifteenth (15th)
of each month.   All unpaid principal and interest is due and payable
on  December 31, 2009.


The unpaid principal balance, including any unpaid and accrued interest, shall
at no time exceed the sum of  Eight Thousand and no/100 dollars
($8,000.00).  The unpaid principal balance of this note at any time shall be the
total amounts loaned or advanced hereunder by Payee, less the amount of payments
or prepayments of principal made hereon by or for the account of Maker.  It is
contemplated that by reason of prepayments hereon, there may be times when no
indebtedness is due hereunder; but notwithstanding such occurrences, this note
shall remain valid and shall be in full force and effect as to loans or advances
made pursuant to and under the terms of this note subsequent to each such
occurrence.


Advances hereunder shall be made by Payee upon the oral or written request of
the undersigned officer of Maker or any other officer of Maker authorized to
make such a request.


Maker  promises to pay to the order of Payee at the place for payment and
according to the terms of payment the principal amount plus interest at the
rates stated above.  All unpaid amounts shall be due  December 31, 2009.


On default in the payment of this note or in the performance of any obligation
in any instrument securing or collateral to it this note and all obligations in
all instruments securing or collateral to it shall become immediately due at the
election of Payee.  Maker and each surety, endorser, and guarantor waive all
demands for payment, presentations for payment, notices of intention to
accelerate maturity, protests, and notices of protest.


--------------------------------------------------------------------------------


If this note or any instrument securing or collateral to it is given to an
attorney for collection, or if suit is brought for collection, or if it is
collected through probate, bankruptcy, or other judicial proceeding, then Maker
shall pay Payee all costs of collection, including reasonable attorney's fees
and court costs, in addition to other amounts due.


Interest on the debt evidenced by this note shall not exceed the maximum amount
of nonusurious interest that may be contracted for, taken, reserved, charged, or
received under law; any interest in excess of that maximum amount shall be
credited on the principal of the debt or, if that has been paid, refunded.  On
any acceleration or required or permitted prepayment, any such excess shall be
canceled automatically as of the acceleration or prepayment or, if already paid,
credited on the principal of the debt or, if the principal of the debt has been
paid, refunded.  This provision overrides other provisions in this and all other
instruments concerning the debt.


The terms Maker and Payee and other nouns and pronouns include the plural if
more than one.  The terms Maker and Payee also include their respective
successors, representatives, and assigns.





 
Maker
 
Michael Lambert, Inc.
             
By: /s/ Carey Birmingham
 
Carey G. Birmingham
 
CFO
   

-2-

--------------------------------------------------------------------------------



